           Case 1:18-cv-00236-LY Document 40 Filed 04/04/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 RICKY R. FRANKLIN,                              §
                                                 §
        Plaintiff/Counter-Defendant,             §
                                                 §
 v.                                              §            Civil No. 18-CV-00236-LY
                                                 §
 UPLAND SOFTWARE, INC.,                          §           JURY TRIAL REQUESTED
                                                 §
        Defendant/Counter-Plaintiff.             §
                                                 §


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE



TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, the parties stipulate

to the dismissal of the above-styled and numbered cause with prejudice, with each party to bear

his/its own attorneys’ fees and court costs.

       Wherefore, Plaintiff and Defendant respectfully request that the Court enter an order of

dismissal with prejudice, with each party to bear her/its own court costs and attorneys’ fees.


Dated April 4, 2019                                  Respectfully submitted,

                                                     RICKY R. FRANKLIN
                                                     708 Brambling Way
                                                     Stockbridge, GA 30281
                                                     (678) 650-3733
                                                     rrfrank12@hotmail.com

                                                     /s/ Ricky R. Franklin
Case 1:18-cv-00236-LY Document 40 Filed 04/04/19 Page 2 of 3




                                 CLEVELAND | TERRAZAS PLLC
                                 4611 Bee Cave Road, Suite 306B
                                 Austin, Texas 78746
                                 512-689-8698

                                 By:   /s/ Matthew Murrell
                                       Matthew Murrell
                                         State Bar No. 24083545
                                         mmurrell@clevelandterrazas.com
                                       Carlos Soltero
                                         State Bar No. 00791702
                                         csoltero@clevelandterrazas.com

                                       ATTORNEYS FOR DEFENDANT
                                       UPLAND SOFTWARE, INC.




                             2
          Case 1:18-cv-00236-LY Document 40 Filed 04/04/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served on
Plaintiff, who is proceeding pro se, on this 4th day of April, 2019, by United States Postal Service
and email to the following addresses:

Ricky R. Franklin
708 Brambling Way
Stockbridge, GA 30281
(678) 650-3733
rrfrank12@hotmail.com

                                              /s/ Matthew Murrell
                                              Matthew Murrell




                                                 3
